[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON THE DEFENDANTS' MOTION TO STRIKE (128)
The defendants move to strike the third and fourth counts of the complaint which seek damages based upon a private nuisance, because the plaintiffs failed to allege that the minor plaintiff was injured in relation to a right which she enjoyed by reason of her ownership of an interest on land. It is alleged that "[o]n December 31, 1987 and for many years prior thereto, the minor plaintiff and other children of tender years routinely participated in snow sledding by traveling down the rear yard of plaintiffs' property toward the direction of and ultimately onto defendants' property . . ." where she was injured as a result of a fence erected by the defendants on their property. CT Page 1490
"A private nuisance exists only when one is injured in relation to a right which he enjoys by reason of his ownership of an interest in land." Webel v. Yale University, 125 Conn. 515,525 (1939). At best1, the plaintiffs allege that the minor child was a licensee. It is "generally agreed that anyone who has no interest in the property affected, such as a licensee, an employee or a lodger on the premises, cannot maintain an action based on a private nuisance." Prosser  Keeton, Torts (5th ed.) 87, p. 621; Conlon v. Farmington, 29 Conn. Sup. 230, 232 (1971).
Accordingly, the defendants' motion to strike the third and fourth counts is granted.
ROBERT I. BERDON, JUDGE